PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/838,423
Filing Date: 28 Aug 2015
Appellant(s): WU et al.



__________________
Tung-Yun McNally
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 17-19 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0104576 A1, hereafter Johnson) in view of Wang et al (US 2013/0171504 A1, hereafter Wang), in view of Xiong et al (US 2013/0171437 A1, hereafter Xiong), further in view of Ogawa et al (US 2012/0329643 A1, hereafter Ogawa).
With regard to claims 17, 19, and 26-27 Johnson teaches a metal air battery comprising:
an anode [0026];
a cathode [0026], wherein the cathode consists of:
a carbon nanotube network and a catalyst in particle form located in the carbon nanotube network structure (within tubes or at open ends of tubes) [0016, 0027]; 
an electrolyte located between the cathode and the anode [0026].
Johnson teaches that any method used to produce open ended nanotubes may be used [0028] does not explicitly teach that the nanotube network comprises a plurality of aligned films and does not teach that the nanotubes are used as the cathode current collector.  However in the same field of endeavor, Wang teaches a cathode comprising a nanotube network that may be used as a current collector and comprises a plurality of films of aligned 
Wang teaches a plurality of films but does not explicitly teach the claimed number of films.  However this would be an obvious variant to one of ordinary skill in the art since it would only require the duplication of parts and due to the fact that Wang teaches a the use of a plurality of films [0022-0023], selecting a desired number of films would be an obvious variant to one of ordinary skill in the art and the use of 100 or more films is known in the art to be effective as evidenced by Xiong [0024] (see MPEP 2144.04 VI).
	Johnson does not explicitly teach the claimed palladium particle diameter or the use of only palladium as a catalyst.  However, in the same field of endeavor, Ogawa teaches the use of palladium particles with a diameter of 1 to 20 nm (which encompasses and obviates the claimed range) [0039].  It would have been obvious to one of ordinary skill in the art to use the palladium particles of Ogawa as the catalyst of Johnson for the benefit of high catalytic activity [Ogawa 0039].
Modified Johnson would not explicitly teach the claimed discharge voltage property.  However modified Johnson should exhibit the claimed property due to having a substantially similar structure to the claimed invention.  
With regard to claim 18, Modified Johnson does not explicitly teach discharging at the claimed rate.  However the battery of Johnson, Wang, Xiong, and Ogawa should be capable of performing the claimed functions due to having a substantially similar structure (palladium catalyst and a plurality of nanotube support layers).  Furthermore the battery of Johnson is capable of a specific capacity of up to 1352 mAh/g in some configurations [0041].  
With regard to claims 26 and 28 Johnson teaches a metal air battery comprising:
an anode [0026];
a cathode [0026], wherein the cathode consists of:
a carbon nanotube network and a catalyst in particle form located in the carbon nanotube network structure (within tubes or at open ends of tubes) [0016, 0027]; 
an electrolyte located between the cathode and the anode [0026].
Johnson teaches that any method used to produce open ended nanotubes may be used [0028] does not explicitly teach that the nanotube network comprises a plurality of aligned films. However in the same field of endeavor, Wang teaches a cathode comprising a nanotube network that may be used as a current collector and comprises a plurality of films of aligned carbon nanotubes stacked with each other (layer including a plurality of films) that are joined end to end by van der Waals forces along a length extending direction and aligned substantially parallel to a surface of the film and along a same direction (substantially aligned in a single direction) or in a 90 degree angle (claim 19) [0021-0023, 0029]. It would have been obvious to use the aligned films of Wang as the current collector of Johnson (without binders or supports) for the benefit of superior conductivity [Wang 0026]. 

	Johnson does not explicitly teach the claimed ruthenium particle diameter or the use of only ruthenium as a catalyst.  However, in the same field of endeavor, Ogawa teaches the use of ruthenium particles with a diameter of 1 to 20 nm (which encompasses and obviates the claimed range) [0039].  It would have been obvious to one of ordinary skill in the art to use the ruthenium particles of Ogawa as the catalyst of Johnson for the benefit of high catalytic activity [Ogawa 0039].

Claims 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Wang, Xiong, and Ogawa as applied to claims 17-19 and 26-28 above, and further in view of Chase et al (US 2012/0028137, hereafter Chase).
With regard to claims 20 and 25, Johnson teaches a metal air battery comprising:
an anode being a lithium metal [0026, 0037];
a cathode [0026] consisting of a carbon nanotube network and a catalyst in particle form located in the carbon nanotube network structure (within tubes or at open ends of tubes) [0016, 0027]; 
an electrolyte located between the cathode and the anode [0026].

Johnson teaches that any method used to produce open ended nanotubes may be used [0028] does not explicitly teach that the nanotube network comprises a plurality of aligned films and does not explicitly teach a separate carbon nanotube paper layer.  However in the same field of endeavor, Wang teaches a cathode comprising a nanotube network that may be used as a current collector and comprises a plurality of films of aligned carbon nanotubes (nanotube paper) stacked with each other (layer including a plurality of films) that are joined end to end by van der Waals forces along a length extending direction and aligned substantially parallel to a surface of the film and along a same direction (substantially aligned in a single direction) or at a 90 degree angle (claim 25) [0021-0023, 0029]. It would have been obvious to use the aligned films of Wang as the current collector of Johnson (without binders or supports) for the benefit of superior conductivity [Wang 0026]. 
Wang teaches a plurality of films but does not explicitly teach the claimed number of films for the nanotube paper or network structure.  However this would be an obvious variant to one of ordinary skill in the art since it would only require the duplication of parts and due to the fact that Wang teaches a the use of a plurality of films [0022-0023], selecting a desired number of films would be an obvious variant to one of ordinary skill in the art and the use of 100 or more films is known in the art to be effective as evidenced by Xiong [0024] (see MPEP 2144.04 VI).
	Johnson does not explicitly teach the claimed ruthenium particle diameter or that the catalyst only comprises ruthenium particles.  However, in the same field of endeavor, Ogawa 
	Modified Johnson would not explicitly teach the claimed electrolyte materials.  However, in the same field of endeavor, Chase teaches the use of an electrolyte comprising LiTFSI dissolved in tetraethylene glycol dimethyl ether [0124].  It would have been obvious to use the LiTFSI dissolved in tetraethylene glycol dimethyl ether of Chase as the electrolyte of modified Johnson since it is taught to be exemplary electrolyte material in metal air batteries [Chase 0115].
	Modified Johnson does not explicitly teach discharging at the claimed rate.  However the battery of Johnson, Wang, Xiong, Ogawa, and Chase should be capable of performing the claimed functions due to having a substantially similar structure (ruthenium catalyst and a plurality of nanotube support layers).  Furthermore the battery of Johnson is capable of a specific capacity of up to 1352 mAh/g in some configurations [0041].  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Wang, Xiong, Ogawa, and Chase as applied to claims 20 and 25 above, and further in view of Yan et al (US 2010/0159305 A1, hereafter Yan).
With regard to claims 21-22, modified Johnson teaches a nanotube network and nanoparticulate catalysts [0027] but does not explicitly teach the claimed catalyst properties.  However, in a field of endeavor relevant to the problem solved (optimization of carbon based 2 to 2 mg/cm2 (which is identical to the range of claim 22) [0094, 0098].  It would have been obvious to one of ordinary skill in the art to use the catalyst size and loading of Yan with the nanotube network and catalyst of modified Johnson for the benefit of optimizing the performance of the catalyst material [Yan 0102].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Wang, Xiong, Ogawa, and Chase as applied to claims 20 and 25 above, and further in view of Au (US 2013/0115527 A1, hereafter Au).
With regard to claim 24, modified Johnson does not explicitly teach the claimed pore size range.  However, in the same field of endeavor, Au teaches that a pore size range of between 0.01 microns and 0.1 microns (which falls within and obviates the claimed range) allows for oxygen intake and discharge [0012].  It would have been obvious to one of ordinary skill in the art to use the size range of Au with the nanotube network of modified Johnson to allow for oxygen intake and discharge [Au 0012] at the cathode.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Wang, Xiong, and Ogawa as applied to claims 17-19 and 26-28 above, and further in view of Burchardt et al (US 2011/0003213 A1, hereafter Burchardt).
With regard to claims 29-30, Johnson does not explicitly teach an air diffusion membrane.  However, in the same field of endeavor, Burchardt teaches the use of an air diffusion membrane that allows oxygen to enter a cathode and prevents water and carbon .  

(2) Response to Argument
The arguments are presented on pages 8, 9, and 11 of the appeal brief filed 1/06/2021.
Appellant argues that Johnson requires an average length of a carbon nanotube of 200 nanometers to about 10 micrometers and requires the nanotubes have at least one open end while Wang requires nanotubes to be longer than 200 micrometers and is silent to the nanotubes having an open end, therefore the intended purpose of Johnson (higher rates of electrochemical reactions) cannot be obtained since the nanotubes of Wang do not satisfy the “required” limitations of Johnson.   
As an initial matter, these arguments are not commensurate in scope with the instant claim limitations.  The claims do not require a specific nanotube length and do not require that the nanotubes have at least one open end.  Regardless, the arguments are not persuasive.
The arguments regarding the length are not found persuasive due to the fact that this is an optional limitation in both Johnson and Wang.  Johnson is relied upon for teaching a cathode consisting of a carbon nanotube network and a catalyst in particle form located in the carbon nanotube network structure.  Johnson uses the language “typically the carbon nanotubes have μm, preferably about 1000 nm to about 1000nm to about 10 μm” [0028] emphasis added.  These limitations only describe a preferred embodiment, as indicated by the “typically” and “preferably” language, and would not indicate to one of ordinary skill in the art that these ranges are a requirement for functionality of the device or a teaching away from other embodiments.  
Wang is relied upon for teaching the use of a carbon nanotube based current collector that can support active material particles without adhesive.  Wang uses the language “a length of the carbon nanotubes can be longer than 200 micrometers, and the carbon nanotubes can be entangled with each other to form the net structure” [0029].  Again, these disclosed sizes only describe a preferred embodiment, as indicated by the “can” language, and would not indicate to one of ordinary skill in the art a that such sizing is required or a teaching away from other sizes.   Furthermore earlier in the same paragraph [0029] Wang teaches “the carbon nanotubes 12 are entangled with each other and combined by van der Walls attractive force therebetween, thereby forming an integral continuous net structure”.  This indicates that the van der Walls attractive force is critical to allowing for the formation of an integral continuous net structure (that allows for fixing active material particles without adhesive) and does not indicate that a specific length is required for the formation of an integral continuous net structure.  One of ordinary skill would appreciate that van der Walls forces would be present regardless of the length of the nanotubes. Wang nor Appellant disclose that carbon nanotubes of less than 200micron would be incapable of forming a net structure.  Appellant’s argument amounts to mere assertion and is therefore not persuasive.

Appellant’s arguments appear to stem from a position that the combination requires replacing the carbon nanotubes of Johnson with those of Wang.  However, “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (MPEP 2145 III).  In this case, the combination is not a direct replacement of nanotubes, rather the rejection asserts that it would have been obvious to use the alignment (orderly configuration) and thus end to end van der Walls joining forces of the carbon nanotubes taught by Wang ([0021-23, 0029]) in Johnson (see above rejection of claim 17) because this orderly arrangement improves conductivity as taught by Wang ([0026]). Wang teaches two separate carbon nanotube configurations 1) disorderly and 2) orderly ([0021]). The entangled net structure argued by Appellant is Wang’s discussion of the disorderly configuration of the net structure ([0021]) and is therefore not pertinent to the rejection of record which relies on alignment using van der Walls joining forces in an orderly configuration. Johnson teaches the use of open ended nanotubes ([0028]). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In summary, Appellant’s arguments are not commensurate in scope with the instant claimed invention which do not require a particular carbon nanotube length or open end. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
Conferees:
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724        

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                        
                                                                                                                                                                                                {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.